Citation Nr: 1100019	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether a reduction of the Veteran's pension benefits to the 
annual rate for a married Veteran who is not living with his 
spouse and does not reasonably contribute to the support of his 
spouse as of August 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to august 
1957.

This case comes before the Board of Veterans' Appeals on appeal 
from determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, PA.  

The Board notes that the issue on appeal was characterized as 
entitlement to an additional allowance in regards to pension for 
a spouse.  However, as the appeal arose out of the Veteran's 
pension being reduced from the removal of his spouse, the issue 
has been recharacterized as indicated on the previous page to 
more accurately reflect the Veteran's contentions.  


FINDINGS OF FACT

The Veteran stated that he did not live with his wife, had not 
lived with her for several years, and that he did not contribute 
to her support. 


CONCLUSION OF LAW

A reduction of the Veteran's pension benefits to the annual rate 
for a married Veteran who is not living with his spouse and does 
not reasonably contribute to the support of his spouse as of 
August 1, 2006, was proper.  38 U.S.C.A. § 1521 (west 2002); 
38 C.F.R. § 3.23, 3.60, 3.100, 3.217, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance 
Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), is not applicable to the instant appeal.  
The VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants; however, the VCAA does not affect matters 
on appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). As 
discussed in more detail below, the essential facts in this case 
are not in dispute and the outcome of this appeal rests on the 
interpretation and application of the relevant law.  As such, the 
VCAA does not apply.  Id.

As in the present case, when such adverse action is based solely 
on factual and unambiguous information or statements as to 
income, net worth, or dependency or marital status that a veteran 
provided to VA in writing or orally with knowledge or notice that 
such information would be used to calculate benefit amounts, 
advance notice and opportunity is not required.  See 38 C.F.R. 
§ 3.103(b)(3).  Regardless, the record reflects that the Veteran 
followed his pension benefits closely and raised the issue to 
have his daughter added as a dependent, notified VA about when 
her Social Security benefits ended, as well as advising VA about 
when his wife's Social Security benefits ended.  See February 
2005 decision on waiver of indebtedness, and February 2006 
correspondence.  Also, at least on three separate letters dated 
in November 1999, November 2001, and November 2005 that addressed 
his amended awards of Improved Pension, the Veteran was notified 
that if there was any change in the number of dependents or 
change in income other than the Social Security increase, he 
should notify VA immediately.  The record shows that the Veteran 
was familiar with what information was used to calculate benefit 
amounts.  Thus, the Board concludes that there is no prejudice in 
proceeding with a determination at this time.

By way of background, in July 2005, the Veteran submitted several 
statements regarding entitlement to an increased improved pension 
amount.  In a January 2006 determination, the Veteran was 
informed that VA stopped counting his spouse's Social Security 
income effective February 1, 2004.  In a January 2006, Notice of 
Disagreement, the Veteran indicated that VA should have stopped 
counting his spouse's Social Security income dating back to 
January 2001.  In support of his claim, in February 2006, he 
submitted correspondence that indicated that his wife stopped 
receiving Social Security benefits in 2001.  He also indicated 
that he and his wife had been separated for years and that he was 
able to find out when she stopped receiving benefits by 
contacting the Social Security Administration.  See February 2006 
correspondence.  

In a June 2006 administrative decision, it was noted that VA had 
received information that the Veteran and his spouse were 
separated and in January 2006, an award action was taken to 
remove the spouse's income; however, the award action should have 
removed the spouse and her income from the Veteran's VA pension 
benefit effective July 1, 2005.  Therefore, it was determined 
that due to a clear and unmistakable error, the Veteran's spouse 
should be removed effective the date last paid.  

In an August 2006 determination, VA removed the Veteran's spouse 
from his benefit, because she did not reside with him, nor did he 
contribute to her support.  She was removed from the Veteran's 
benefit with an effective date of when he was last paid to avoid 
generating an overpayment.  The new payment amount was to begin 
in August 2006.  

The Board acknowledges that in June and July 2006, 
correspondence, the Veteran indicated that he disagreed with the 
reduction addressed in the June 2006 administrative decision.  He 
indicated that he thought that he would have received a letter on 
how the reduction was determined in which he would have had a 
chance to appeal before a decision was made on the matter.  The 
Board notes that prior to reducing benefits by reason of 
information received concerning income, VA is required to comply 
with pertinent VA regulations concerning due process.  See 
38 C.F.R. § 3.105(h) (2010).  Specifically, VA must create a 
proposal for the reduction that sets forth all material facts and 
reasons, notify the beneficiary at his or her latest address of 
record of the contemplated action, and furnish detailed reasons 
thereof. Id.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level. Id.  In the 
advance written notice, the beneficiary will be informed of his 
or her right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 days), 
benefit payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2010).  

However, the Board notes that in lieu of advance notice and 
opportunity for a hearing, VA will send a written notice to the 
beneficiary or his or her fiduciary at the same time it takes an 
adverse action when an adverse action based solely on factual and 
unambiguous information or statements as to income, net worth, or 
dependency or marital status that the beneficiary or his or her 
fiduciary provided to VA in writing or orally (under the 
procedures set forth in 3.217(b)), with knowledge or notice that 
such information would be used to calculate benefit amounts.  
38 C.F.R. § 3.103(3) (2010).    

Under 38 C.F.R. § 3.217(b) regarding submission of statements or 
information affecting entitlement to benefits, unless 
specifically provided otherwise, VA may take action affecting 
entitlement to benefits based on oral or written information or 
statements provided to VA by a beneficiary or his or her 
fiduciary.  However, VA may not take action based on oral 
information or statements unless the VA employee receiving the 
information meets the following conditions: (1) During the 
conversation in which the information or statement is provided, 
the VA employee: (i) Identifies himself or herself as a VA 
employee who is authorized to receive the information or 
statement (these are VA employees authorized to take actions 
under 2.3 or 3.100 of this chapter); (ii) Verifies the identity 
of the provider as either the beneficiary or his or her fiduciary 
by obtaining specific information about the beneficiary that can 
be verified from the beneficiary's VA records, such as Social 
Security number, date of birth, branch of military service, dates 
of military service, or other information; and (iii) Informs the 
provider that the information or statement will be used for the 
purpose of calculating benefit amounts; and (2) During or 
following the conversation in which the information or statement 
is provided, the VA employee documents in the beneficiary's VA 
records the specific information or statement provided, the date 
such information or statement was provided, the identity of the 
provider, the steps taken to verify the identity of the provider 
as being either the beneficiary or his or her fiduciary, and that 
he or she informed the provider that the information would be 
used for the purpose of calculating benefit amounts. 

38 C.F.R. § 3.100 states that authority is delegated to the Under 
Secretary for Benefits and to supervisory or adjudicative 
personnel within the jurisdiction of the Veterans Benefits 
Administration designated by the Under Secretary to make findings 
and decisions under the applicable laws, regulations, precedents, 
and instructions, as to entitlement of claimants to benefits 
under all laws administered by the Department of Veterans Affairs 
governing the payment of monetary benefits to veterans and their 
dependents, within the jurisdiction of Compensation and Pension 
Service. 

In compliance with 38 C.F.R. § 3.217(b) and 3.100, an April 2006 
Report of Contact, noted that a Senior Veterans Service 
Representative (SVSR), identified himself to the Veteran when the 
Veteran called to check on the status of his appeal.  The report 
specifically noted the that the Veteran stated that he did not 
live with his wife and had not lived with her for several years.  
He also stated that he did not contribute to her support.  He 
indicated that he had custody of his child.  He was advised about 
the January 26, 2006 letter and told that the more dependents he 
had, the higher his income limit.  The Veteran's claims number 
was recorded as the identification number.  Here, the Veteran 
provided factual and unambiguous information or statements as to 
income, net worth, or dependency or marital status, with 
knowledge or notice that such information would be used to 
calculate benefit amounts.  Therefore, VA was not required to 
provide him with a proposal of a reduction prior to a decision.  
Furthermore, the Veteran provided factual and unambiguous written 
statements.  In May 2006 correspondence, he reported that his 
wife left in October 2000 and that she was not getting any 
support from him.  In his September 2006 Notice of Disagreement 
and accompanying correspondence, he indicated that his wife left 
him and his daughter, but they remained married and never 
divorced.  Also, he indicated that his wife stopped receiving 
Social Security in 2001; however, during the years VA continued 
to count her Social Security income along with his Social 
Security income until 2004.  The record is clear that the Veteran 
submitted such statements with the knowledge that the information 
would be used to calculate his pension benefits.  The Veteran 
submitted the statements with the intent of his wife being 
calculated into a higher income limit as well as having her 
Social Security income excluded from 2001.  Just because the 
calculations did not turn out favorably does not negate the fact 
that he knew the information would be used to calculate benefit 
amounts.  Therefore, it was proper for VA to send a written 
notice to Veteran at the same time it took an adverse action to 
reduce his pension benefits.  

As of August 1, 2006, the Veteran's rate of pension from the rate 
for a Veteran who lives with or reasonably contributes to the 
support of his spouse, to the lower rate afforded to the Veteran 
who is not living with his spouse and does not reasonably 
contribute to the support of his spouse.  See 38 U.S.C.A. 
§ 1521;38 C.F.R. § 3.23(d), 3.60.  On review of the record, the 
Veteran has not provided any information or evidence to 
demonstrate entitlement to pension at a rate designated for 
veterans who live with a spouse or provide reasonable support for 
a spouse for the period of August 1, 2006 forward.  Further, he 
does not dispute the fact that his spouse does not live with him 
or that he provides reasonable support for her.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim and removing the 
Veteran's spouse from improved disability pension benefits as of 
August 1, 2006, was proper.


ORDER

A reduction of the Veteran's pension benefits to the annual rate 
for a married Veteran who is not living with his spouse and does 
not reasonably contribute to the support of his spouse as of 
August 1, 2006, was proper.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


